Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 1 of 14 Page ID #:364




    1 FRANK FALZETTA, Cal. Bar No. 125146
      SCOTT SVESLOSKY, Cal. Bar No. 217660
    2 SHEPPARD, MULLIN, RICHTER         & HAMPTON LLP
      333 South Hope Street, 43rd Floor
    3 Los Angeles, California 90071-1422
      Telephone: 213.620.1780
    4 Facsimile: 213.620.1398
        Email             ffalzetta@sheppardmullin.com
    5                     ssveslosky@sheppardmullin.com
    6 JEFFREY N. GESELL, Cal. Bar No. 200174
      WILLIAM S. HOANG, Cal. Bar No. 269791
    7 JONES TURNER, LLP
      2 Venture, Suite 220
    8 Irvine, California 92618          NOTE: CHANGES MADE BY THE COURT
      Telephone: 949-435-4100
    9 Facsimile: 949-435-4105
        Email:            jgesell@jonesturner.com
  10                      whoang@jonesturner.com
  11 Attorneys for Plaintiff and Counter-Defendant,
     WEST AMERICAN INSURANCE COMPANY
  12
  13                              UNITED STATES DISTRICT COURT
  14                             CENTRAL DISTRICT OF CALIFORNIA
  15
  16 WEST AMERICAN INSURANCE                          Case No. 2:19-cv-08413 RGK-JPRx
     COMPANY,
  17
                Plaintiff,                            STIPULATION FOR ENTRY OF
  18                                                  PROTECTIVE ORDER
           v.
  19
     U.S.P. FURNITURE CORP.,
  20                                                  PTC: October 19, 2020
                Defendant.                            Trial Date: November 3, 2020
  21
  22 AND RELATED COUNTERCLAIM
     AND THIRD-PARTY CLAIM
  23
  24             Plaintiff and counter-defendant (West American Insurance Company),
  25 defendant, counterclaimant and third-party plaintiff (U.S.P. Furniture Corp.), and
  26 third-party defendant (Heights Insurance Group, Inc. d/b/a KCAL Insurance
  27 Agency), by and through their counsel of record, and pursuant to Rules 26(c) and
  28

                                                    -1-
        SMRH:4852-8267-7691.1                        STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 2 of 14 Page ID #:365




    1 29(b) of the Federal Rules of Civil Procedure and Local Rule 7-1, hereby agree and
    2 stipulate, as follows:
    3
    4                                              I.
    5           GOOD CAUSE EXISTS TO ENTER THIS PROTECTIVE ORDER
    6 A.         Brief Statement of Facts
    7            On September 30, 2019, West American Insurance Company (“West
    8 American”) filed a Complaint for Declaratory Relief against U.S.P. Furniture Corp.
    9 (“U.S.P.”). West American seeks a declaratory judgment from the Court that West
  10 American properly rescinded a commercial general liability policy issued to U.S.P.
  11 On November 15, 2019, U.S.P. filed an Answer and Counterclaim against West
  12 American. U.S.P. contends that West American breached the policy and acted in
  13 bad faith during its claims handling and investigative process, and when it rescinded
  14 the policy and denied U.S.P.’s insurance claim. On December 6, 2019, U.S.P. filed
  15 a Third-Party Complaint against third-party defendant Heights Insurance Group,
  16 Inc. d/b/a KCAL Insurance Agency (“KCAL”). U.S.P. contends that KCAL
  17 breached an oral contract and acted negligently when it purportedly failed to include
  18 all material information in the insurance application submitted on U.S.P.’s behalf.
  19 KCAL denies that it did anything wrong and contends that it provided all
  20 information acquired from U.S.P. to West American.
  21             The parties have recently commenced discovery and believe there is now a
  22 need for a protective order in the case, as described in detail below.
  23             On February 10, 2020, counsel for the parties spoke telephonically pursuant
  24 to Federal Rule of Civil Procedure 26(f) and this Court's Scheduling Order.
  25 (Declaration of Scott Sveslosky "Sveslosky Decl." ¶ 2). The purpose of the
  26 discussions was to, among other things, plan for discovery and prepare the Joint
  27 Case Management Statement required by Rule 26(f) and the Scheduling Order.
  28 (Id.). During the conversations, U.S.P.’s counsel said that he would request a

                                                   -2-
        SMRH:4852-8267-7691.1                       STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 3 of 14 Page ID #:366




    1 number of documents in discovery from West American, including West
    2 American’s underwriting files, guidelines and related materials. (Id.). West
    3 American’s counsel responded that such materials contain confidential and
    4 proprietary business information, and offered to prepare a proposed protective order
    5 that the parties could submit to the Court in an effort to preserve the confidential
    6 nature of the documents and other materials that may be exchanged in discovery
    7 between the parties. (Id.).
    8            On March 12, 2020, U.S.P. propounded its First Demand for Production of
    9 Documents to West American (“Demand”). (Sveslosky Decl. ¶3). The Demand
  10 requests that West American produce, among other things, its (1) underwriting file
  11 for U.S.P., and (2) the guidelines provided to its agent, KCAL.
  12             The parties agree that the requested documents contain confidential and
  13 proprietary information that should be protected from disclosure outside this
  14 litigation.
  15             THEREFORE, in order to facilitate any future production of internal
  16 documents deemed confidential, proprietary or trade secrets, the parties submit this
  17 proposed Protective Order.
  18
  19 B.          Good Cause Exists for the Court to Issue a Protective Order to Protect
  20             Proprietary, Confidential, Business-Sensitive Information
  21             The parties seek only to limit, but not prevent, the disclosure of proprietary
  22 and competitively-sensitive business information. Federal Rule of Civil Procedure
  23 26(c)(1)(G) specifically authorizes issuance of a protective order concerning the
  24 disclosure of trade secrets or other confidential information. Fed. R. Civ. Proc.
  25 26(c)(1)(G). A protective order may be issued upon a showing of good cause.
  26 Nutratech, Inc. v. Syntech (SSPF) Int'l, Inc., 242 FRD 552, 555, fn. 4 (C.D. Cal.
  27 2007). Courts generally require parties seeking a protective order to show a
  28 particular and specific need for the protection and a showing of serious harm either

                                                    -3-
        SMRH:4852-8267-7691.1                         STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 4 of 14 Page ID #:367




    1 to business or non-business interests. Id.; see also In re Coordinated Pretrial
    2 Proceedings in Petroleum Products Antitrust Litigation, 101 F.R.D. 34, 41 n.7 (C.D.
    3 Cal. 1984) (holding that “Rule [26(c)(1)(G)] provides that upon a showing of good
    4 cause, a court may order that trade secrets, confidential research or other
    5 commercial information produced during discovery be protected from public
    6 disclosure” and that the “good cause requirement is met by a showing that
    7 disclosure will work a clearly defined, specific and serious injury”).
    8            During discovery, U.S.P. has asked for West American’s underwriting file
    9 documents relating to the U.S.P. account. (Sveslosky Decl. ¶¶ 2-3). West
  10 American’s underwriting file for the U.S.P. account contains confidential and
  11 proprietary information pertaining. (Declaration of Matthew Paulsen “Paulsen
  12 Decl.”¶ ¶ 2-3). For example, the underwriting file contains a wide variety of
  13 confidential business information pertaining to West American’s pricing models and
  14 calculations, account strategy, and other confidential and proprietary materials that
  15 reflect how West American priced and underwrote the U.S.P. account. (Id.). If
  16 West American’s pricing models and other proprietary information contained in its
  17 underwriting file was produced in this litigation without a Protective Order, West
  18 American believes that it will be put at a serious competitive disadvantage. (Id.).
  19 West American’s competitors could attempt to use its pricing models and other
  20 proprietary business information to lure away current and potential future
  21 customers. (Id.).
  22             In an effort to resolve any potential discovery dispute and to accommodate
  23 each party’s competing needs, i.e., U.S.P.’s need for information versus West
  24 American’s need to keep its competitively-sensitive information confidential, the
  25 parties agreed to seek a protective order.
  26
  27
  28

                                                   -4-
        SMRH:4852-8267-7691.1                       STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 5 of 14 Page ID #:368




    1                                                II.
    2                            STIPULATED PROTECTIVE ORDER
    3            The Parties, by and through their respective counsel, hereby stipulate and
    4 agree that, in order to facilitate the discovery process, any underwriting file
    5 materials, guidelines, and related information (“Confidential Information”), if
    6 produced, shall be protected according to the following terms and conditions:
    7                     1.    West American will mark or stamp Confidential Information
    8 with an appropriate designation indicating its determination that the document(s) or
    9 information should be subject to this Stipulated Protective Order or, in the case of
  10 deposition testimony, indicate on the record that such testimony contains
  11 Confidential Information and direct the court reporter to mark or stamp the cover of
  12 such transcript with an appropriate designation indicating that it is subject to this
  13 Stipulated Protective Order. If any Confidential Information is used or given during
  14 the course of a deposition, that portion of the deposition transcript shall be sealed
  15 and stamped confidential, and access thereto shall be limited pursuant to the other
  16 terms of this Stipulated Protective Order.
  17
  18                      2.    Any Confidential Information or deposition transcript, or any
  19 part thereof, so designated shall not be used by any party or their counsel, or given
  20 by any party or their counsel to any third party for use in any business or
  21 commercial purpose or any other administrative or judicial proceeding, and the use
  22 of such documents and information shall be limited to the preparation and trial of
  23 the above-entitled action, including discovery, and any and all appeals and/or
  24 retrials.
  25
  26                      3.    All documents, discovery responses or deposition transcripts
  27 designated as containing Confidential Information may be disclosed only to:
  28

                                                     -5-
        SMRH:4852-8267-7691.1                         STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 6 of 14 Page ID #:369




    1                           a.    Counsel for the parties hereto, and clerks, legal assistants,
    2 secretaries, paralegals, investigators, and other persons or entities retained by
    3 counsel to provide litigation-related services and the employees of said persons or
    4 entities;
    5
    6                           b.    Experts, consultants and other independent contractors
    7 retained or employed by counsel to consult with, advise or assist counsel in the
    8 preparation or trial of this case;
    9
  10                            c.    Representatives of the parties hereto who are responsible
  11 for assisting counsel in the preparation or trial of this case;
  12
  13                            d.    Persons who are being prepared by counsel to give
  14 testimony at a deposition or at trial, or who are being examined by counsel at a
  15 deposition and/or
  16
  17                            e.    Court personnel, including the judge, court reporters and
  18 clerks engaged in proceedings necessary to the preparation for trial or the actual trial
  19 of this matter.
  20
  21                      4.    If, at any time during the pendency of this action consistent with
  22 the Court’s scheduling order, counsel for any party wishes to challenge another
  23 party’s designation of documents or discovery responses as containing Confidential
  24 Information, and exclude such documents and discovery responses from the
  25 provisions of this Stipulated Protective Order, the party may proceed in compliance
  26 with Local Rule 37. The parties shall first meet and confer to resolve informally any
  27 disputes concerning this Stipulated Protective Order before bringing any such
  28 motion or application before the Court. If the Court finds it appropriate, the Court

                                                      -6-
        SMRH:4852-8267-7691.1                          STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 7 of 14 Page ID #:370




    1 may examine the designated material or hear the designated testimony in camera.
    2 The parties are not obligated to challenge the propriety of the confidential
    3 designation, and a failure to do so shall not preclude a subsequent attack on the
    4 propriety of such designation.
    5
    6                     5.    With the exception of the persons identified in paragraph 3(a)
    7 and (e) above, the parties shall take appropriate measures to ensure that all persons
    8 permitted access to such documents under paragraph 3 of this Stipulated Protective
    9 Order shall agree, prior to reviewing such documents, to be bound by the terms and
  10 conditions hereof with respect to the use of such documents, and such persons shall
  11 sign the agreement attached hereto as Exhibit “A.”
  12
  13                      6.    All documents designated as containing Confidential Information
  14 shall be kept in secure facilities. Access to those facilities shall be permitted only to
  15 those designated persons set forth in paragraph 3 of this Stipulated Protective Order
  16 as properly having access thereto.
  17
  18                      7.    All documents, including deposition transcripts, containing
  19 Confidential Information which are filed or lodged with the Court, shall be filed or
  20 lodged in accordance with Local Rule 79-5, in a sealed envelope or other
  21 appropriate sealed container on which shall be endorsed the title to the action to
  22 which it pertains, an indication of the nature of the contents of such sealed envelope
  23 or other container, the notation “DOCUMENT[S] SUBMITTED UNDER SEAL,”
  24 and a statement substantially in the following form:
  25
  26                      “This envelope is sealed and contains confidential
  27                      information filed [or lodged] in this case by [name of
  28                      party] and is not to be opened or the contents thereof

                                                      -7-
        SMRH:4852-8267-7691.1                           STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 8 of 14 Page ID #:371




    1                     displayed or revealed except by order of the court or
    2                     pursuant to stipulation of the parties to this action.”
    3                     The envelope or container shall not be opened without order of the
    4 Court except by officers of the Court and counsel of record who, after reviewing the
    5 contents, shall return them to the clerk in a sealed envelope or container.
    6                     8.    If a party files any documents or deposition testimony containing
    7 Confidential Information with the Court, it shall indicate to the Court on filing what
    8 portion(s) thereof are subject to this Stipulated Protective Order, and that the pretrial
    9 presentation of such Confidential Information shall be filed under seal.
  10
  11                      9.    The parties shall not offer Confidential Information as evidence
  12 for any discovery-related proceeding in this action unless under appropriate court
  13 order protecting its confidentiality. If either party submits Confidential Information
  14 to the Court, the submission must be made in accordance and compliance with the
  15 other provisions contained in this Stipulated Protective Order.
  16
  17                      10.   Nothing in this order shall prevent counsel for the parties from
  18 referencing in support of oral or written legal arguments documents, deposition
  19 testimony or other information designated as containing Confidential Information
  20 pursuant to this Stipulated Protective Order, provided that such references do not
  21 contain quoted material from such confidential materials and, if such confidential
  22 materials are submitted to the court, such submission is made in accordance and
  23 compliance with the other provisions contained in this Stipulated Protective Order.
  24
  25                      11.   Prior to the trial of this action, counsel for the parties shall meet
  26 and confer, and attempt to agree on an appropriate form of order to submit to the
  27 Court regarding the confidential status, if any, to be afforded any Confidential
  28

                                                        -8-
        SMRH:4852-8267-7691.1                            STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 9 of 14 Page ID #:372




    1 Information which may be disclosed during the course of trial. This order does not
    2 cover the use of confidential information at trial.
    3
    4                     12.   Upon the final termination of this litigation, counsel for each
    5 party shall return to the other party all materials which have been designated as
    6 containing Confidential Information, and shall destroy all copies which have been
    7 made of, or documents prepared from such Confidential Information, and shall
    8 provide counsel (upon request) with a written statement that such documents were
    9 destroyed pursuant to this Stipulated Protective Order. Attorney-client
  10 communications, and internal memoranda subject to the attorney work product
  11 doctrine, which contain Confidential Information do not need to be destroyed, but
  12 shall be secured in a manner so as to protect against inadvertent disclosure, shall be
  13 kept strictly confidential, and shall remain subject to this Stipulated Protective
  14 Order.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -9-
        SMRH:4852-8267-7691.1                          STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 10 of 14 Page ID #:373




    1 DATED: April 17, 2020        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    2
    3
                                   By:                  /s/ Scott Sveslosky
    4
                                                      FRANK FALZETTA
    5                                                SCOTT SVESLOSKY
    6                                     Attorneys for Plaintiff and Counter-Defendant
                                         WEST AMERICAN INSURANCE COMPANY
    7 DATED: April 17, 2020                          JONES TURNER LLP
    8
    9
   10                              By:                  /s/ Jeff Gesell
   11                                                   JEFF N. GESELL
                                                     WILLIAM S. HOANG
   12
                                          Attorneys for Plaintiff and Counter-Defendant
   13                                    WEST AMERICAN INSURANCE COMPANY
   14 DATED: April 17, 2020                      CASTLETON LAW GROUP

   15
   16
   17                              By:                  /s/ James B. Green
                                                       JAMES B. GREEN
   18                                     Attorneys for Defendant, Counterclaimant and
   19                                                  Third-Party Plaintiff
                                                  U.S.P. FURNITURE CORP.
   20 DATED: April 17, 2020                             MULCAHY LLP
   21
   22
   23                              By:                 /s/ Martin Deniston
   24                                              MARTIN K. DENISTON
   25                                         Attorneys for Third-Party Defendant
                                             HEIGHTS INSURANCE GROUP INC.
   26                                        D/B/A KCAL INSURANCE AGENCY
   27
   28

                                           -10-
        SMRH:4852-8267-7691.1                STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 11 of 14 Page ID #:374




    1            The Court, having read the foregoing Stipulation and good cause appearing
    2 therefore, enters a Protective Order according to the above-terms.
    3
    4 IT IS SO ORDERED:
    5
    6 Date: 4/24/2020
      ____________                                         U.S. Magistrate Judge
    7
                                                            Jean P. Rosenbluth
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -11-
        SMRH:4852-8267-7691.1                      STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 12 of 14 Page ID #:375




    1                                        ATTESTATION
    2            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all signatories
    3 listed above, and on whose behalf this filing is submitted, concur in the filing’s
    4 content and have authorized the filing.
    5            Executed this 17th day of April, 2020 at Los Angeles, California.
    6
    7
                                                               /s/ Scott Sveslosky
    8                                                         SCOTT SVESLOSKY
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -12-
        SMRH:4852-8267-7691.1                         STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 13 of 14 Page ID #:376




    1                                             EXHIBIT A
    2
    3                               UNITED STATES DISTRICT COURT
    4                              CENTRAL DISTRICT OF CALIFORNIA
    5
    6    WEST AMERICAN INSURANCE                          Case No. 2:19-cv-08413 RGK-JPRx
         COMPANY,
    7
                           Plaintiff,
    8                                                     DECLARATION OF ____
                  v.                                      CONFIRMING COMPLIANCE WITH
    9                                                     PROTECTIVE ORDER
         U.S.P. FURNITURE CORP.,
   10
                           Defendant.
   11
   12
   13
         AND RELATED COUNTERCLAIM
   14    AND THIRD-PARTY CLAIM
   15
                          I, ____________________, declare the following:
   16
                          1.     I have read and I understand the Stipulated Protective Order
   17
        entered in West American Insurance Company v. U.S.P. Furniture Corp., United
   18
        States District Court, Central District of California, Case No. 2:19-cv-08413 RGK-
   19
        JPRx, and I agree to be bound by its terms.
   20
   21
                          2.     In addition, I consent to the jurisdiction of the Central District
   22
        Court of California with respect to any actions of any kind whatsoever relative to the
   23
        enforcement of the Stipulated Protective Order, recognizing that in doing so I
   24
        subject myself to the full powers of that Court, including the power of imposing
   25
        sanctions for contempt.
   26
   27
   28

                                                       -13-
        SMRH:4852-8267-7691.1                            STIPULATION FOR ENTRY OF PROTECTIVE ORDER
Case 2:19-cv-08413-RGK-JPR Document 49 Filed 04/24/20 Page 14 of 14 Page ID #:377




    1                     3.    My address is :     ___________________________
    2                                               ___________________________
    3                                               ___________________________
    4
    5                     4.    My telephone number is: __________________.
    6
    7                     I declare under penalty of perjury under the laws of the United States of
    8 America that the foregoing is true and correct.
    9                     Executed on _______, 2020, at ______________, State of _________.
   10                                                       _______________________________
        __
   11                                                    By:

   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     -14-
        SMRH:4852-8267-7691.1                          STIPULATION FOR ENTRY OF PROTECTIVE ORDER
